Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not in English.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “in which the bagging pallet (15) has a lateral flange (36) connecting to the guide surface (14) in the receiving position of the pallet (15),”  of Claim 10, must be shown or the feature(s) canceled from the claim(s).  The Examiner notes that #36 and #14 are not shown together in the Figures.  No new matter should be entered.
Therefore, the “in which the guide surface (14) has a recess in which the aforesaid lateral flange (36) is provided such that it extends along the guide surface (14) when the bagging pallet (15) is in the receiving position,”  of Claim 11, must be shown or the feature(s) canceled from the claim(s).  The Examiner notes that the recess is not shown in the Figures.  No new matter should be entered.
Therefore, the “in which there is a certain distance between said flange (36) and the guide surface (14) when the pallet (15) is in its bagging position, said distance allowing to slide a bag (29) over the pallet (15) to wrap the bread (16),”  of Claim 12, must be shown or the feature(s) canceled from the claim(s).  The Examiner notes that #36 and #14 are not shown together in the Figures.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a cutting member  to cut slices off the bread in Claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1 and 15 recite the broad recitation an angle between 25 degrees and 70 degrees, and the claim also recites “in particular between 30 degrees and 60 degrees,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In re Claim 1, “to be sliced in this compartment,” is indefinite.  It is  unclear if the claim is referring to the loading compartment or the receiving compartment.   Further, the examiner notes that the loaf is in both compartments when it is being cut.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, a movable push rod is indefinite.  It is unclear how the structure of Applicant’s Figures, #12 is a push rod.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 2, “wherein said direction of travel (11) of the bread (16) is substantially parallel to a vertical plane extending transversely with respect to said front side (2) and/or said rear side (3),” is indefinite.  It is unclear how the bread can be substantially parallel to a vertical plane and also “does not teach the angle between 25 degrees and 70 degrees, in particular between 30 degrees and 60 degrees, with respect to a horizontal line which extends perpendicularly to the front side of the slicer,” as required by Claim 1.   How parallel to vertical is required by the term “substantially.”  As best understood, parallel means that two lines never intersect.  However, substantially parallel allows for some deviation, in which case the lines would intersect.  As such, Claim 2 is indefinite.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 5, “in which the bagging pallet (15) is formed by a movable part of the support surface (9),” is indefinite.  It is unclear what structure is being claimed as surfaces of the bagging pallet of claim 3 already are formed by a movable part of the support surface.  The claims were examined as best understood. 
In re Claim 10, in which the bagging pallet (15) has a lateral flange (36) connecting to the guide surface (14) in the receiving position of the pallet (15),” is indefinite.  It is unclear what is being claimed. Are these surfaces separate but at the same angle?  Or doe these surfaces need to connect or contact.  It is unclear how the bagging pallet is able to move while these surfaces are connected to each other.  The Claims were examined as best understood.  Appropriate correction is required.  
In re Claim 11, “in which the guide surface (14) has a recess in which the aforesaid lateral flange (36) is provided such that it extends along the guide surface (14) when the bagging pallet (15) is in the receiving position,” is indefinite.  It is unclear how the guide surface has a recess in which the lateral flange is provided (i.e. a cut out) and yet Claim 10 requires that these structures be connected or contacting.  The claims were examined as best understood.  The Examiner notes that this structure (a recess) does not appear to be illustrated in Applicants figures.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 12, in which there is a certain distance between said flange (36) and the guide surface (14) when the pallet (15) is in its bagging position, said distance allowing to slide a bag (29) over the pallet (15) to wrap the bread (16)” is indefinite.  It is unclear how the flange and guide surface can be connected, as required by Claim 10, but also have a distance.  Further the examiner notes that it is unclear if “the distance is referring to “a certain distance’ or adding a second distance.  The Examiner suggests, for all claim limitations, upon introducing the claim limitation refer to that exact name throughout the claims. 

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In re Claim 5, “in which the bagging pallet (15) is formed by a movable part of the support surface (9),” further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The surfaces of the bagging pallet of claim 3 already are formed by a movable part of the support surface.  The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE4431808A1 in view of EP 3127667A1. 

In re Claim 1, DE4431808A1 teaches a bread slicer (see Fig. 1) having a frame with a front side (see Fig. 1, #14) opposite a rear side (see Fig. 1, opposite of #14) and two lateral sides (see Fig. 1, having two sides) extending between the front side and the rear side (see Fig. 1), wherein this slicer (1) comprises 
- a loading compartment (see Figs.1-3, compartment where the bread is located) that is connected to a receiving compartment (see Fig. 2, showing bread #12 in the receiving compartment), the loading compartment being adjacent to said front side (see Fig. 1, showing the loading compartment adjacent the front surfaces of the machine) whereas the receiving compartment  is situated near said rear side ( under the broadest reasonable interpretation, surfaces of the receiving compartment are near the rear surfaces of the machine), 
- an access opening (see Fig. 1, door #28) for the loading compartment  for placing a loaf of bread  to be sliced in this compartment (see Fig. 1, compartment in which the bread #12 is located), the access opening being accessible from said front side by a user who is positioned in front of that front side (see Fig. 1, door #28 can be accessed by a user position in front of the machine) for placing a loaf of bread  to be sliced in the loading compartment and for retrieving the loaf of bread (16) after it has been sliced (see Fig. 1, see also Para. 0007 and 0026-28), 
- a cutting member (see Figs. 1-3, cutting disk #16) which can move along a cutting plane  to cut slices off the bread as it is moved between said compartments (see Para. 0006), 
- a support surface for the bread extending in said compartments and having a slot between the compartments to allow the passage of the cutting member along said cutting plane, the support surface defining a direction of travel of the bread  between the front side and the rear side of the frame and parallel to the support surface (the interior surfaces of both compartments are considered the support surface – the cutting wheel 16 operated in a slot – see Figs. 1-3, the interior surfaces of the both compartments, the support surface defines a direction of travel of the bread as it moves from the upper and lower surface ), 
- a movable push rod (see Fig. 1, #42 – the claim was examined a best understood) which can move in said direction of travel (see e.g., Fig. 2-3) of the bread  in order to move the bread between said compartments through the cutting plane (see Figs. 1-3), 
- a movable support (see Fig. 1, #36) which can move in said direction of travel  of the bread (see Figs. 1-3) in order to support and/or push the bread to be cut or the slices of the cut bread (see Figs. 1-3), said slicer being characterized in that said support surface is inclined at an angle (see Figs. 1-3, showing that bread is moved in a non-90 degree angle.  See also Para. 0006 teaching the feed direction about 90 degrees, which includes less than 90 degrees).  

However, DE4431808A1 does not teach the angle between 25 degrees and 70 degrees, in particular between 30 degrees and 60 degrees, with respect to a horizontal line which extends perpendicularly to the front side of the slicer.

EP 3127767 teaches that it is known in the art of bread slicing to slice bread positions with a surface extending at a direction inclined at an angle of less the 30 degrees to the vertical direction (i.e. 70 degrees) which reads on Applicant’s claimed range of 25-70 degrees and to bag the bread after it is sliced (see EP 3127767 translation, para. 0002).  In the same field of invention, bread slicing, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to angle the bread as taught by EP 3127767.  Doing so is the substitution of one known orientation for another known orientation to achieve the results of slicing the loaf of bread (see MPEP 2143, I, B).  Doing so makes it easy to bag the bread after being sliced without the risk of the bread pieces separating (see EP 3127767, Para. 0002-0005 and in particular Para. 0004). 

In re Claim 2, modified DE4431808A1, for the reasons above in re Claim 1,  teaches wherein said direction of travel (11) of the bread (16) is substantially parallel to a vertical plane extending transversely with respect to said front side (2) and/or said rear side – as best understood, modified DE4431808A1 reads on this claim as the bread in DE4431808A1 is substantially parallel to a vertical plane. 

In re Claim 13, modified DE4431808A1, for the reasons above in re Claim 1,  teaches in which the support surface extends upward from the front side to the rear side of the slicer.

    PNG
    media_image1.png
    478
    555
    media_image1.png
    Greyscale

In re Claim 14, modified DE4431808A1, for the reasons above in re Claim 1,  teaches in which the support surface (9) extends downward from the front side (2) to the rear side (3) of the slicer (1).  The surfaces of the two compartments in modified DE 4431808A1, the support surface includes surfaces that extend downward from the front side to the rear side of the device. 

    PNG
    media_image2.png
    478
    555
    media_image2.png
    Greyscale


In re Claim 15, DE4431808A1 teaches a method for slicing a loaf of bread (see Fig. 1) with a slicer (see Figs. 1-3, #16) having a frame with a front side (see Fig. 1, #14) opposite a rear side (see Fig. 1, opposite of #14) and two lateral sides (see Fig. 1, having two sides) extending between the front side and the rear side (see Fig. 1), 
said slicer comprising a loading compartment (see Figs. 1-3, compartment where the bread is located) which is connected to a receiving compartment (see Fig. 2, showing bread 312 in the receiving compartment), the loading compartment being adjacent to said front side (see Fig. 1, showing the loading compartment adjacent the front surfaces of the machine) whereas the receiving compartment  is situated near said rear side ( under the broadest reasonable interpretation, surfaces of the receiving compartment are near the rear surfaces of the machine), 
wherein the method comprises the following steps:  placing a loaf of bread to be sliced in the loading compartment (see Fig. 1) of the slicer by a user who is positioned in front of the front side of the slicer ( a user opens door #28 to insert the loaf of bread in Fig. 1), 
- moving the loaf  to the receiving compartment (see Fig. 2) and returning the loaf   to the loading compartment   from the receiving compartment  in a direction of travel   of the loaf which is inclined with respect to the horizontal line (see Fig. 3), 
- cutting successive slices of the loaf   as it moves downward in the direction of travel   between the compartments (see Para. 0006), the slices being cut from the bread   in a cutting plane  extending substantially perpendicularly to said direction of travel (see Figs. 1-3) of the bread, characterized in that the bread (16) is moved along said direction of travel inclined at an angle (see Figs. 1-3, showing that bread is moved in a non-90 degree angle.  See also Para. 0006 teaching the feed direction about 90 degrees, which includes less than 90 degrees).  

However, DE4431808A1 does not teach the angle between 25 degrees and 70 degrees, in particular between 30 degrees and 60 degrees, with respect to a horizontal line which extends perpendicularly to the front side of the slicer.

 EP 3127767 teaches that it is known in the art of bread slicing to slice bread positions with a surface extending at a direction inclined at an angle of less the 30 degrees to the vertical direction (i.e. 70 degrees) which reads on Applicant’s claimed range of 25-70 degrees and to bag the bread after being sliced (see EP 3127767 translation, para. 0002).  In the same field of invention, bread slicing, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to angle the bread as taught by EP 3127767.  Doing so is the substitution of one known orientation for another known orientation to achieve the results of slicing the loaf of bread (see MPEP 2143, I, B).  Doing so makes it easy to bag the bread after being sliced without the risk of the bread pieces separating (see EP 3127767, Para. 0002-0005 and in particular Para. 0004). 

In re Claim 16, modified DE4431808A1, for the reasons above in re Claim 15, teaches wherein the bread  is received by a bagging pallet (structure of EP 3127667A1 teaches a bagging pallet and cutting device can be combined) following the movement of the bread  from the receiving compartment to the loading compartment   in said direction of travel , said pallet   extending substantially along said direction of travel  upon receiving the bread  (see Figs. 1-3 of DE4431808A1).

In re Claim 18, modified DE4431808A1, for the reasons above in re Claim 15, teaches wherein a bag   is slid over the pallet   and the loaf of bread as a whole from said far end   of the pallet and, next, the bag containing the loaf is removed from the pallet (see EP 3127667A1 Figs. 1-6).


In re Claim 19, modified DE4431808A1, for the reasons above in re Claim 15  does not teach wherein said direction of travel of the loaf of bread is upward as the loaf is moved from the loading compartment to the receiving compartment. modified DE4431808A1 teaches the opposite of what is claimed, the movement of travel is downward. However, there are only two possibilities for the direction of travel between the loading compartment and the receiving compartment.  Either upward or downward.  It would have been obvious to one skilled in the art at the earliest effective filing date to make the movement of travel between the loading compartment and receiving compartment either upwards or downwards, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  In other words, because there are only two possibilities, either up or down, either case would have been within the level of ordinary skill in the art.  One of ordinary skill would want to provide the direction as upward, if the device were to be located on a counter top (as the opening would be too tall for a user to insert the bread) and one of ordinary skill would want the direction as downward if the device were placed the ground (then the user would not have to bend over and injure themselves).   

In re Claim 20, modified DE4431808A1, for the reasons above in re Claim 15 teaches wherein said direction of travel of the loaf is downward as the loaf is moved from the loading compartment to the receiving compartment (see Figs. 1-3 of DE 4431808A1 and Para. 0006).

Claims 3-6, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE4431808A1 in view of EP 3127667A1, and further in view of DE 102010015367A1. 

In re Claim 3, modified DE4431808A1, for the reasons above in re Claim 1,  teaches a bagging pallet (structure of EP 3127667A1 teaches a bagging pallet and cutting device can be combined) provided in the loading compartment (see Figs. 1-5 of DE 4431808A1), but does not teach this pallet (15) being movable between a receiving position in which the pallet (15) extends along the plane of the support surface (9) and a bagging position in which at least one end (18) of the pallet (15) is elevated relative to the plane of the support surface (9).

However, DE 102010015367A1 teaches that it is known in the art of cutting loafs of bread to provide a removal area bagging pallet being movable between a receiving position in which the pallet extends along the plane of the support surface (see DE 102010015367A1, Figs. 1-4, #12/#10/#11/#14/#13/#15)   and a bagging position in which at least one end   of the pallet (15) is elevated relative to the plane of the support surface (see annotated Fig. 3, illustrating #12 above the area adjacent to the blade).


    PNG
    media_image3.png
    392
    599
    media_image3.png
    Greyscale

In the same field of invention, slicers for bread loafs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the support device of DE 102010015367A1 to the loaf cutter of modified DE4431808A1.  Doing so provides a support device or the arrangement of the support device in the recess of the cutting material support that allows comparatively simple handling of the circular blade cutting machine, that can be operated by inexperienced persons or customers, in particular in a self-service area, without there being an increased risk of accidents (see DE 102010015367A1, Para. 0009).

In re Claim 4, modified DE4431808A1, for the reasons above in re Claim 3, teaches wherein the bagging pallet comprises a base plate (see DE 102010015367A1, Fig. 1, #8) and a stop plate (see DE 102010015367A1, #12/#10), which can move relative to each other and which extend in the plane of the support surface  in said receiving position (see DE 102010015367A1, Figs. 1), whereas in the bagging position, the stop plate extends substantially transversely to the base plate  so as to allow a cut loaf to be supported on the base plate  and against the stop plate (see DE 102010015367A1, Fig. 3).

In re Claim 5, modified DE4431808A1, for the reasons above in re Claim 3, teaches  in which the bagging pallet is formed by a movable part of the support surface (see DE 102010015367A1, Figs. 1-3, #12/#10)

In re Claim 6, modified DE4431808A1, for the reasons above in re Claim 3, teaches in which the bagging pallet is pivotally mounted about a horizontally extending pivot axis (see DE 102010015367A1, showing #12 pivoting about #14) .

In re Claim 8, modified DE4431808A1, for the reasons above in re Claim 3, teaches a lateral guide surface (the interior surface of DE4431808A1 guides the loaf of bread) adjacent to the support surface (see DE4431808A1, side support surfaces of the interior surfaces in Figs. 1-3 of DE4431808A1) and extending substantially transversely to the latter and parallel to said direction of travel so as to allow the bread to be guided as it moves between the compartments (see DE4431808A1, Figs. 1-3).

In re Claim 17, modified DE4431808A1, for the reasons above in re Claim 1,   does not teach after receipt of the bread by the bagging pallet, the pallet is moved together with the bread with respect to said direction of travel towards a bagging position in which at least one end of the pallet is elevated relative to said direction of travel of the bread.

However, DE 102010015367A1 teaches that it is known in the art of cutting loafs of bread to provide after receipt of the bread by the bagging pallet, the pallet is moved together with the bread with respect to said direction of travel towards a bagging position (see DE 102010015367A1, Figs. 1-4, #12/#10/#11/#14/#13/#15) in which at least one end of the pallet is elevated relative to said direction of travel of the bread (see annotated Fig. 3, illustrating #12 above the area adjacent to the blade).

In the same field of invention, slicers for bread loafs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the support device of DE 102010015367A1 to the loaf cutter of modified DE4431808A1.  Doing so provides a support device or the arrangement of the support device in the recess of the cutting material support that allows comparatively simple handling of the circular blade cutting machine, that can be operated by inexperienced persons or customers, in particular in a self-service area, without there being an increased risk of accidents (see DE 102010015367A1, Para. 0009).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE4431808A1 in view of EP 3127667A1 and DE 102010015367A1, and further in view of EP 3919243.  

In re Claim 7, modified DE4431808A1, in re Claim 3, does not teach in which the bagging pallet (15) is pivotally mounted about a pivot axis (19) which extends in the plane of the support surface (9).  However, EP 3919243 teaches that it is known in the art of break slicing to provide bagging pallet (see Fig. 1-6, #10) that is pivotally mounted about a pivot axis which extends in the plane of the support surface (see Figs. 1-6, showing #10 picoting about an axis perpendicular to the direction of travel of the bread). 

In the same field of invention, bread slicers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the pivoting bagging pallet of modified DE4431808A1 with the structure taught by EP 3919243.  Doing so is the substation of one known bag pivoting structure for another known bag pivoting structure to bag a sliced loaf of bread (see MPEP 2143, I, B).  The structure of EP 3919243 allows the device to get rid of remaining parts that are not wanted (see Figs. 1-3, #13 and the abstract). 

Claims 9-11  are rejected under 35 U.S.C. 103 as being unpatentable over DE4431808A1 in view of EP 3127667A1, and DE 102010015367A1, and further in view of US 2014/0366696 to Weiss.  

In re Claim 9, modified DE 4431808A1, for the reasons above in re Claim 3, does not teach the support surface is inclined between the lateral sides at an angle with respect to the horizontal so that a loaf of bread which is placed on the support surface can rest against said guide surface.

However, Weiss teaches that is known in the art of bread slicing to provide a support surface is inclined between the lateral sides at an angle with respect to the horizontal so that a loaf of bread which is placed on the support surface can rest against said guide surface (see Weiss, Fig. 2, surface 9/10 #6/5; and Para. 0036-37).
 
In the same field of invention, bread cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide an angled support surface.  Doing so allows the bread to contact the surface, thus supporting the bread, while being cut (see Weiss, Para. 0037).  This prevents disruption in the operation of the cutting device, and thereby a secure and rapid cutting sequence can occur (see Weiss, Para. 0037). 

	In re Claim 10, modified DE 4431808A1, for the reasons above in re Claim 9, teaches in which the bagging pallet has a lateral flange connecting to the guide surface   in the receiving position of the pallet (the examiner notes that the angle surface of modified DE 4431808A1 would extend throughout the compartments of DE 4431808A1 and therefore the bagging pallet would include these same angles surfaces, and would be, under the broadest reasonable interpretation a lateral flange connected to the guide surface in the receiving position of the pallet). 

In re Claim 11, modified DE 4431808A1, for the reasons above in re Claim 9, teaches in which the guide surface has a recess in which the aforesaid lateral flange is provided such that it extends along the guide surface when the bagging pallet  is in the receiving position (as best understood, the examiner notes that the angle surface of modified DE 4431808A1 would extend throughout the compartments of DE 4431808A1 and therefore the bagging pallet would include these same angles surfaces, and would be, under the broadest reasonable interpretation a lateral flange connected to the guide surface in the receiving position of the pallet).

It is to be noted that claim 12 was not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724